                 Case 2:19-cv-00444-JCC Document 30 Filed 07/08/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GERALD WILLIAMS,                                     CASE NO. C19-0444-JCC
10                          Plaintiff,                     MINUTE ORDER
11               v.

12    SONNY PERDUE, Secretary of the U.S.
      Department of Agriculture,
13
                            Defendant.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend certain
18
     pretrial deadlines and the trial deadline (Dkt. No. 29). The Court hereby GRANTS the motion
19
     and ORDERS as follows:
20
        1. The discovery deadline is extended to August 31, 2020;
21
        2. The deadline for filing dispositive motions is extended to October 1, 2020
22
        3. The trail date, the deadline for proposed voir dire/jury instructions, and the deadline for
23
            the proposed pretrial order are vacated; and
24
        4. The deadline for mediation is vacated.
25
            //
26


     MINUTE ORDER
     C19-0444-JCC
     PAGE - 1
            Case 2:19-cv-00444-JCC Document 30 Filed 07/08/20 Page 2 of 2




 1        DATED this 8th day of July 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0444-JCC
     PAGE - 2
